Citation Nr: 0120046	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  97-03 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
July 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating action, that, among other 
things, denied service connection for a hysterectomy.  In 
connection with that appeal, the veteran offered testimony at 
a hearing conducted at the RO in March 1997, and before the 
undersigned by means of video-conference techniques, in 
January 1999.  In October 1999, the Board denied the 
veteran's appeal.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims, (hereinafter, Court).  While 
the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran, represented by a service organization, filed a 
joint motion, in September 2000, asking the Court to vacate 
the Board's October 1999 decision.  The Court granted the 
parties' motion in a September 2000 order, and the case was 
returned to the Board for compliance with the directives that 
were stipulated in the joint motion.  The September 2000 
order, by its terms, constituted the mandate of the Court.  

In addition to the foregoing, the Board notes that in its 
October 1999 decision, the veteran's attempt to reopen a 
claim for service connection for the residuals of congenital 
glaucoma with bupthalmos was also denied.  Although initially 
included with the appeal to the Court, in the September 2000 
Joint Motion for Remand, the appellant specifically advised 
the Court that she would not pursue that issue on appeal.  
Accordingly, in the Court's September 2000 order, the appeal 
regarding the attempt to reopen was dismissed, and the 
Board's decision in that regard is final.  





REMAND

In the joint motion and order referred to above, the primary 
reason for vacating the Board's 1999 decision was that the 
Board "did not provide an adequate statement of reasons or 
bases for its determinations."  It also suggested that 
additional development in the form of an examination or 
medical opinion regarding the etiology of the disability at 
issue may be appropriate.  

In reviewing the record, it has been essentially contended 
that the veteran's hysterectomy, which occurred in 1992, was 
caused by pelvic inflammatory disease, which had its onset in 
service.  The present medical evidence supports the 
conclusion that the veteran's hysterectomy was necessary due 
to pelvic inflammatory disease.  As to the medical evidence 
concerning when the onset of pelvic inflammatory disease 
occurred, that includes an August 1998 medical opinion from a 
private physician, Clare M. Babino, M.D., who is a Fellow of 
the American College of Obstetricians & Gynecologists.  In 
this opinion, Dr. Babino wrote that "it appears that the 
patient had been treated numerous times during her military 
service for PID," [pelvic inflammatory disease].  On the 
other hand, a June 1999 opinion from a physician with the 
Veterans Health Administration, contains that conclusion that 
the records "do not indicate that the patient's condition of 
pelvic inflammatory disease had its onset during her period 
of active duty."  

Obviously, the language used by the private physician quoted 
above, is somewhat tentative since she only states that it 
"appears" the veteran was treated in service for the 
relevant disability.  Likewise, she did not specifically 
identify the in-service treatment to which she was referring, 
although she apparently had copies of the veteran's service 
medical records for review.  As to the VA physician's 
opinion, and as pointed out in the Joint Motion for Remand, 
it made reference to only a fraction of the number of the 
veteran's in-service pelvic area complaints, suggesting that 
the conclusion obtained may have been based on an incomplete 
review of the record.  

In order to ensure that the final decision in this matter is 
based on sound medical evidence, it is the Board's view that 
another opinion should be obtained regarding the etiology of 
the condition that led to the veteran's hysterectomy.  At the 
same time, the private physician who previously provided an 
opinion should be given the opportunity to clarify her 
remarks, and in particular, those concerning any in-service 
treatment or complaints of pelvic inflammatory disease.  

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
on this claim.  The VCAA was signed into law in November 
2000, and it redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

For the reasons set forth above, this case is being returned 
to the RO for the following:

1.  After obtaining any appropriate authorization, 
the RO should contact Clare M. Babino, M.D., FACOG, 
2255 Cumberland Parkway, Suite 1100, Atlanta, 
Georgia 30339, and ask her to provide further 
explanation to her remark in her August 1998 
Medical History Summary, that "it appears that the 
[veteran] had been treated numerous times during 
her military service for [pelvic inflammatory 
disease]."  It would be particularly useful if she 
detailed her basis for that statement, and the 
extent to which she is convinced that pelvic 
inflammatory disease was present in service.  
Citation to any supporting service medical record 
would also be helpful.  

2.  Next, the RO should refer the claims file, 
including copies of all opinions obtained from Dr. 
Babino, to a VA physician knowledgeable in 
obstetrics and gynecology.  This physician should 
review these documents, including this Remand, make 
a notation that such review took place, and provide 
a typewritten report in which is set forth an 
opinion as to when the first manifestation of 
pelvic inflammatory disease occurred.  It would be 
particularly useful if this physician were to 
phrase his or her response in terms of whether it 
is likely, unlikely or at least as likely as not, 
that pelvic inflammatory disease was manifested 
during the veteran's service.  A complete rationale 
for any opinion offered should be set forth in the 
report provided, together with citation to 
appropriate supporting records.  Likewise, an 
explanation that the examiner believes may account 
for any opinion in the record that may differ with 
his or hers, should also be included in the report.  
In the event a current examination of the veteran 
is deemed warranted, that should be arranged, 
although, if the veteran fails to report for such 
an examination, the requested opinions based on the 
available records should, nevertheless, still be 
provided.  

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

4.  Next, the RO should review the evidence of 
record, and enter its determination regarding the 
veteran's claim for service connection for total 
abdominal hysterectomy and bilateral salpingo-
oophorectomy.  If this decision remains adverse to 
the veteran, she and her representative should be 
provided a supplemental statement of the case which 
must contain notice of all relevant actions taken 
on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue on appeal.  After 
a reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, she has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

